OCWEN FEDERAL BANK, FSB, Respondent
v.
ANDREW EZEKOYE AND DOROTHY UJU EZEKOYE, Petitioners.
Nos. 592, 593, 617, 618, AND 619 WAL 2006.
Supreme Court of Pennsylvania, Western District.
April 13, 2007.

ORDER
PER CURIAM
AND NOW, this 13th day of April, 2007, the Petition for Allowance of Appeal, and the "Petition for Leave to Reply to Ocwen's Brief in Opposition or in the Alternative Petition for This Honorable Court to Summarily Reverse the Lower Courts" are DENIED.
Madame Justice Baldwin did not participate in the consideration or decision of this matter.
Mr. Justice Fitzgerald III did not participate in the consideration or decision of this matter.